cow.
LL'               nr-a
                        '                                             Cowan, Liebowitz & Latman, P.C.
                                                                      114 West 47th Street
                                                                      New York, NY 10036-1525

L                                                                     (212) 790-9200 Tel
                                                                      (212) 575-0671 Fax
                                                                      www.cll.com

                                                                      Meichelle R. MacGregor
                                                                      (212) 790-9259
                                                                      rnrm@cll.com


                                              January 9, 2020
Via ECF                                                                          moED
                                                                      .. ,-,,;µ11cation is granted. ~ ~
Honorable Paul G. Gardephe
United States District Judge                                        seoRso.                {SJ,,3
                                                                                           '}-z-ft6
United States Courthouse
40 Foley Square                                                        .Mses,
                                                                    FaulG. Gardephe,
                                                                                   US.D.J.
                                                                                                 '?
                                                                                                  +0 r
                                                                      cu._ (A.2,
                                                                    aii
New York, NY 10007                                                            s34.                    less.o,
                                                                                           -Ug

         Re:      Leopard Solutions LLC v. De Novo LLC. et al,
                  Case No. 19-cv-08860

Dear Hon. Judge Gardephe:

        We represent Plaintiff Leopard Solutions LLC in the above-captioned action. We write
pursuant to Your Honor's Individual Practices, Rule I(E) to request an adjournment of the
preliminary pretrial conference in this matter. The conference is presently scheduled for January
16, 2020 at 10:45 a.m, and Plaintiff respectfully requests that the conference date be adjourned
for a period of thirty (30) days, and suggests that the conference be rescheduled for February 20,
2020 or February 27, 2020. This letter represents the first request for any adjournment or
extension in this matter.

        Defendants De Novo LLC, Carly Steinbaum, Signal Blue Inc. and Matthew Herz (the
"Named Defendants") have agreed to waive service of summons (Docket No. 15), and as such
will not be required to serve its answer until February 18, 2020. Accordingly, the parties request
that the preliminary pretrial conference be adjourned until after the Defendants respond to the
Complaint.

         Further, the parties are actively engaged in settlement negotiations, and are hopeful that
the matter will be settled, and the case dismissed, in advance of the rescheduled preliminary
pretrial conference. However, the parties need more time to finalize and execute settlement
documents and attend to related settlement matters. Accordingly, Plaintiff respectfully requests
that the Court approve this request for adjournment.

         Counsel for the Named Defendants has consented to this request.




27340/0 I 0/3405212.1
 Cowan, Liebowitz & Latman, P.C.
U.S. District Court
January 9, 2020
Page 2


         We thank the Court for its attention to this request.


                                                Respectfully submitted,

                                                /s/ Meichelle. R. MacGregor

cc: Dylan Ruga, Esq.(dylan@stalwartlaw.com)
    Counsel for Defendants De Novo LLC, Carly Steinbaum, Signal Blue Inc. and Matthew Herz




27340/0 l 0/34052 l 2. l
